Exhibit 10.2

 

[Letterhead of World Fuel Services]

 

May 20, 2011

 

Re:  Notice of changes to your Restricted Stock Unit Agreements to address
certain tax laws

 

Dear Mr. Clementi,

 

You currently hold restricted stock units (“RSUs”) with respect to shares of
World Fuel Service Corporation’s (the “Company”) common stock, par value U.S.
$0.01 per share (“Shares”) that were granted to you under the Company’s 2006
Omnibus Plan, as it may be amended from time to time (the “Plan”) pursuant to
RSU award agreements between you and the Company, dated March 15, 2009,
March 15, 2010 and March 15, 2011, respectively (each, an “RSU Agreement”).  In
accordance with its authority pursuant to Section 19(a) of the RSU Agreements,
the Compensation Committee of the Board of Directors of the Company is hereby
amending the RSU Agreement to address certain requirements of Section 409A of
the Internal Revenue Code of 1986.  Accordingly, following the date hereof, your
RSU Agreements will be deemed to incorporate the provisions of this notice.  All
capitalized terms used in this notice but not otherwise defined herein will have
the same meaning as defined in the Plan or in the relevant RSU Agreement.

 

Notwithstanding anything to the contrary set forth in any RSU Agreement or any
other agreement that relates to your RSUs:

 

1.                                       Delivery of Shares Following a
Termination of Employment Either Without Cause or Due to Non-Renewal of the
Employment Term.  In the event of any termination of your employment
contemplated under Section 3(b)(iv) of the RSU Agreements (including, without
limitation, a termination upon the expiration of the Employment Term), your RSUs
shall vest in accordance with the terms of such section; however,
notwithstanding any other provision in the RSU Agreements, and in particular,
Section 5 thereof, the Company shall deliver the Shares or other consideration
corresponding to such vested RSUs within 30 days following the second
anniversary of the Termination Date, rather than within 30 days after the date
on which the RSUs vest.

 

2.                                       Full Force and Effect.  Except as
specifically set forth herein, this notice shall not, by implication or
otherwise, alter, amend or modify in any way any terms of any RSU Agreement, all
of which shall continue in full force and effect.

 

3.                                       Governing Law/Jurisdiction.  The
validity and effect of this Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
any conflict-of-law rule or

 

--------------------------------------------------------------------------------


 

principle that would give effect to the laws of another jurisdiction.   Any
dispute, controversy, or question of interpretation arising under, out of, in
connection with, or in relation to the RSU Agreements or any amendments thereof,
or any breach or default hereunder, shall be submitted to, and determined and
settled by, litigation in the state or federal courts in Miami-Dade County,
Florida.  Each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Miami-Dade County,
Florida.  Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any litigation in Miami-Dade County, Florida.

 

4.                                       Entire Agreement.  This notice,
together with the Plan and the RSU Agreements, contains the entire agreement
between you and the Company concerning the subject matter hereof and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between you and the Company with respect
hereto.

 

 

May 20, 2011

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ R. Alexander Lake

 

 

 

Name: R. Alexander Lake

 

 

 

Title: General Counsel and Corporate Secretary

 

 

ACCEPTED AND AGREED,

 

 

/s/ Michael S. Clementi

 

 

Name: Michael S. Clementi

 

 

 

 

 

Date:

5/20/2011

 

 

2

--------------------------------------------------------------------------------